                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

MICHELLE LOCKHART,                 )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )                 CASE NO. 3:18cv951-GMB
                                   )                 [wo]
BIO-MEDICAL APPLICATIONS OF        )
ALABAMA, INC. d/b/a FRESENIUS      )
MEDICAL CARE CAPITOL CITY, et al., )
                                   )
     Defendants.                   )


                                         ORDER

       Pending before the court is the Defendants’ Partial Motion to Dismiss Plaintiff’s

State Law Claims. Doc. 2. It is ORDERED that on or before January 21, 2019, the

plaintiff shall file a response to the motion (Doc. 2), and the defendant may file a reply on

or before January 28, 2019.

       DONE this 7th day of January, 2019.
